Citation Nr: 0638705	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-22 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for restless leg 
syndrome.

2.  Entitlement to service connection for traumatic arthritis 
of multiple joints, specifically, the feet, knees, hips, and 
spine.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
March 28, 2006.

4.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) beginning March 28, 
2006.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and L. Decker, Ph.D.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of May 2002, which denied the service connection claims on 
appeal, and July 2003, which granted service connection for 
PTSD, and assigned a 30 percent rating.  In August 2005, the 
veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).  In January 2006, 
the appeal was advanced on the docket.  A February 2006 Board 
decision, which addressed several other issues also on 
appeal, remanded the remaining issues for further 
development.  

In a rating decision dated in August 2006, the veteran was 
granted a 50 percent rating for PTSD, effective March 28, 
2006.  A grant of less than the maximum available rating does 
not terminate the appeal, unless the veteran expressly states 
he is satisfied with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, the issues of a rating higher 
than 30 percent prior to March 28, 2006, as well as of rating 
higher than 50 percent beginning that date, both remain on 
appeal.  

The August 2006 rating decision also granted service 
connection for residuals of cold injuries to both hands, 
evaluated separately under Diagnostic Code 7122.  Since the 
rating criteria for that Diagnostic Code include 
osteoarthritis, the issue of service connection for traumatic 
arthritis of the hands is considered to have been resolved in 
the veteran's favor.  In the August 2006 rating decision, the 
veteran was also granted a total disability based on 
individual unemployability (TDIU) rating.  


FINDINGS OF FACT

1.  Restless leg syndrome was first shown many years after 
service, and is unrelated to any in-service events, including 
cold injuries.

2.  Osteoarthritis of multiple joints, specifically, the 
knees, hips, and spine, was first shown many years after 
service, and is unrelated to any in-service events, including 
cold injuries.

3.  The veteran does not have osteoarthritis of the feet.

4.  Prior to March 28, 2006, PTSD was manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms of 
PTSD and depression was present during this period. 

5.  Beginning March 28, 2006, PTSD has been manifested by 
serious impairment due to PTSD with associated depression, 
plus impaired cognitive functioning with memory problems, but 
without deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
symptoms of PTSD with depression.  


CONCLUSIONS OF LAW

1.  Restless leg syndrome was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Traumatic arthritis of multiple joints, specifically, the 
feet, knees, hips, and spine, was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

3.  Prior to March 28, 2006, the criteria for an evaluation 
in excess of 30 percent for PTSD were not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.130, Diagnostic 
Code 9411 (2006).    

4.  Beginning March 28, 2006, the criteria for an evaluation 
in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.130, 
Diagnostic Code 9411 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The notice must:  (1) inform 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant of the information and evidence that VA will seek to 
obtain; (3) inform the claimant of the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In a letter dated in May 2001, the veteran was informed of 
the of the information necessary to substantiate service 
connection claims in general, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  In February 2002, he was notified that his service 
medical records had not been located, and he was requested to 
provide additional evidence, including dates and places of 
treatment, to assist VA in locating service medical records.  
He was told to submit any service medical records in his 
possession.  He was informed of alternate types of evidence 
which could be used to establish service connection, 
including records of treatment, preferably showing a 
continuity of treatment from as close as possible to the date 
of his discharge from service.  He was also informed that 
"[i]f you have any other evidence which you believe would 
support your claim, you should send it to us."  Examples 
were given of statements from persons with whom he had 
service, letters written or photographs taken during service, 
or employment or insurance examinations completed just after 
service.  

In June 2003, the veteran was sent a letter informing him of 
information necessary to substantiate his claim for service 
connection for PTSD.  In a letter dated in February 2005, he 
was informed of the evidence needed to substantiate his 
remaining service connection claims, including restless leg 
syndrome and traumatic arthritis of multiple joints.  He was 
notified his and VA's respective obligations for obtaining 
specified different types of evidence, and told to submit any 
evidence in his possession that pertained to the claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In addition, the veteran was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini II.  The 
notices provided in May 2001 and May 2002, prior to the 
action on appeal, did not apply to all of the service 
connection issues.  However, they provided general 
information as to the evidence necessary to substantiate a 
service connection claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence, and the veteran did in fact respond with 
information applicable to the other issues.  He was 
subsequently provided with VCAA content complying notice and 
proper VA process, and the claims were readjudicated, as 
reflected by a supplemental statement of the case dated in 
August 2006.  Thus, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  

In a February 2006 letter, the veteran was provided VCAA 
notification as to the claim for a higher rating for PTSD.  
In addition to providing the general notice laid out in 
Pelegrini II, the letter told the veteran specifically that 
the evidence must show a service-connected disability had 
worsened to warrant an increased rating.  Such notice is 
sufficient to satisfy the duty to notify in claims for 
increased ratings.  Cf. Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006) (where the notice of the 
need for evidence showing an increased disability without 
providing the applicable ratings provisions was sufficient 
for VCAA notice requirements).  The October 2004 statement of 
the case included the general formula for rating mental 
disorders, including the specific criteria for current and 
higher ratings.  This document, as well as the July 2003, 
February 2004, and August 2006 rating decision notifications 
and the August 2006 supplemental statement of the case, 
advised the veteran of the application of the criteria to the 
evidence in his particular case.  

In the notification of the August 2006 rating decision, and 
in the August 2006 supplemental statement of the case, the 
veteran was provided information as to disability ratings, 
including the general criteria relevant to a disability 
rating, and the type of evidence pertinent to a disability 
rating.  Similarly, he was provided information as to the 
effective date assigned for a grant of benefits, including a 
summary of the general factors in assigning an effective 
date, and the type of evidence that may determine an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although this was not sent prior to the initial 
adjudication of the veteran's claims, the veteran did not 
submit any additional evidence after this letter; indeed, he 
stated, in a September 2006 letter to the Board, that he 
would like to have his appeal expedited.  

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claim.  Instead, in a February 2005 
statement, the veteran said he had no further information or 
evidence to submit in regards to his appeal.  At his hearing 
before the undersigned, the evidence needed and the lack of 
any additional evidence was discussed.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and he has submitted evidence as to 
all issues throughout the appeal period.  Hence, the VCAA 
notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159.  

The Board also concludes VA's duty to assist has been 
satisfied.  Service medical records are not available.  The 
RO requested service medical records from the National 
Personnel Records Center (NPRC) in March 2000 with three 
different requests for types of service medical records, and 
each request was met with the response that the record was 
fire-related, and there were no service medical records.  
Specifically, there were no service medical records, no Army 
Surgeon General's Office (SGO) records, and no entrance 
physical.  A December 2002 statement reflects that the 
available morning reports did not show the veteran going from 
duty to hospital.  Thus, further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(2).  

All available, relevant post-service VA and private medical 
records identified by the veteran are in the file.  Although 
in May 2001 the veteran provided authorizations for the 
release of private medical records, which were not obtained 
by the RO, in November 2001, he submitted evidence from all 
of the providers he had named in the authorizations, which he 
identified as the evidence relevant to his claims.  He stated 
at his hearing that he could not obtain earlier records of 
treatment as the doctors were deceased.  Also of record are 
VA medical records dated from 1999 to 2006, and Vet Center 
records dated from 2002 to 2005.  The veteran was provided a 
VA nexus examination as to the service connection issues in 
May 2006.  See, e.g., See McLendon v. Nicholson, 20 Vet. App. 
79 (2006). VA examinations with respect to PTSD were provided 
in June 2003, September 2003, and March 2006.  

VA has satisfied its duties to inform and assist the claimant 
at every stage of this case.  Therefore, he is not prejudiced 
by the Board considering the merits of the claims in this 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Service connection for restless leg syndrome and 
traumatic arthritis

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, if the disability was manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran's service medical and personnel records are 
unavailable, and, in such cases, the Board has a heightened 
duty to assist and obligation to explain its findings and 
conclusions.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Cuevas v. Principi, 3 Vet.App.  542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  

Although the veteran's military occupational specialty was 
airplane and engine mechanic, he was awarded the Air Medal 
with four Oak Leaf Clusters.  Thus, the Board finds that 
combat exposure has been established.  In the case of any 
veteran who engaged in combat with the enemy in active 
service, there is a relaxed standard of proof for combat-
related claims.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  Specifically, if a combat 
veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
However, this reduced evidentiary burden relates only to the 
issue of service incurrence, and not to whether the veteran 
has a current disability or whether a current disability is 
linked to the incident in service; those two questions 
require medical evidence.  See Huston v. Principi, 18 Vet. 
App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  

The veteran believes that he has restless leg syndrome and 
traumatic arthritis of multiple joints which were caused by 
cold weather injuries he sustained during flying missions 
during World War II.  

VA records show that in June 2001, the veteran complained of 
arthritis of multiple joints.  In November 2001, he reported 
restless leg syndrome diagnosed by an outside doctor five 
years earlier.  Subsequent records show his continued 
treatment for these conditions, as well as his belief that 
these disabilities resulted from cold injuries.  

In May 2006, a VA examination was conducted.  The examiner 
noted that there were no service medical records, so that all 
reports of in-service symptoms and conditions were based on 
the veteran's statements, which, the examiner noted, there 
was no reason to disbelieve.  

The veteran stated that he flew 30 combat missions.  He 
stated that he sustained frostbite injuries on four different 
occasions.  He said temperatures were always below zero when 
flying, but that he wore only shoes (not boots) and light 
gloves as protection, to facilitate the operation of various 
equipment controls.  He said he did not have frozen feet or 
immersion foot.  The areas of his body most affected were 
both hands and both feet.  The length of exposure ranged from 
one to three hours a time.  Conditions were dry.  He said he 
first became aware of a cold injury when he had been unable 
to feel the equipment due to numbness of his hands, and that 
his skin at that time was bluish.  In addition, he had 
swelling of the feet.  He said that after resolution of each 
of his four cold injuries, chronic pain remained, which was 
worse in cold weather, especially the tips of his fingers and 
toes, the joints of his fingers and toes, and the arches of 
his feet.  

A past history of extensive smoking and excessive alcohol 
intake was noted, and the examiner commented that both of 
these were known triggers for restless leg syndrome.  The 
examiner concluded that there was no evidence in the medical 
literature he researched or in the cold injury protocol 
guidelines of a connection between restless leg syndrome and 
cold injury.  

With respect to arthritis of multiple joints, the examiner 
concluded that arthritis of the hands was as likely as not 
due to cold injury; as noted above, service connection for 
cold injury residuals of the hands was granted in August 
2006, and osteoarthritis is included as a symptom in the 
pertinent diagnostic code; thus, that issue was resolved in 
the veteran's favor.  As to the feet, the examiner found that 
the veteran had gouty arthritis, not traumatic arthritis, in 
the feet.  Thus, although service connection for cold injury 
residuals of the feet was granted as well, since the veteran 
does not have osteoarthritis in the feet, this cannot be 
considered to have been a grant of service connection for 
that disability.  

The veteran had osteoarthritis of the spine, but the examiner 
considered it highly unlikely to be due to cold injury, 
because the veteran had not been exposed to cold for extended 
periods of time, in situations such as sleeping on the cold 
ground, and because he gave no history of significant cold 
exposure to the spine.  Osteoarthritis of the knees did not 
appear to be traumatic in nature, and was less likely than 
not due to cold injury.  Osteoarthritis of the hips was 
unrelated to cold injury.  

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Thus, there is no competent evidence in support of the 
veteran's contentions regarding the remaining issues of 
service connection for restless leg syndrome and traumatic 
arthritis of multiple joints.  The VA examiner found these 
conditions to be less likely than not due to cold injury.  
Neither the Board nor the veteran possesses the necessary 
medical expertise to challenge the results of this medical 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(a layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  Moreover, although service medical 
records are unavailable, the examiner explicitly relied upon 
the veteran's history of events.  

Accordingly, as the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt does not apply, and the 
claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  Higher ratings for PTSD 

The veteran's claim for service connection for PTSD was 
received in July 2002, and the current appeal ensues from the 
original grant of service connection, and assignment of a 30 
percent rating.  In August 2006, his rating for PTSD was 
increased to 50 percent, effective March 28, 2006.  

Factual Background

The medical evidence of record includes VA treatment records 
dated from 1999 to 2006, showing the veteran's treatment for 
multiple medical problems, as well as a November 2004 letter 
from one of his treating physicians; Vet Center records dated 
from 2002 to 2005, and multiple letters from his treating 
therapist, as well as that individual's testimony at the 
veteran's Board hearing in August 2005; and reports of VA 
examinations dated in June 2003, September 2003, and March 
2006.  Because many of these records present markedly 
different impressions of the symptoms and level of 
psychiatric impairment, the most salient evidence will be set 
forth in detail.  

From October 2002 to August 2005, the veteran was provided 
individual therapy by L. Decker, Ph.D., at a Vet Center.  
During the course of the appeal, Dr. Decker provided several 
written statements on the veteran's behalf.  In November 
2002, he wrote that an MMPI had disclosed symptoms including 
seclusiveness, and withdrawal into fantasy and daydreaming.  
He lacked basic information for problem-solving.  He said the 
veteran's current global assessment of functioning (GAF) was 
51.  In April 2003 he wrote that therapy was ongoing and the 
veteran's symptoms remained, and that his GAF was 51.  In 
October 2003, he wrote that the veteran was unemployable due 
to PTSD.  

In March 2004, he wrote that the veteran had symptoms 
including inability to discriminate between fantasy and 
reality, impaired concentration, and anger.  Again, the GAF 
was estimated to be 51.  In March 2004, he wrote essentially 
the same thing, stating that he had treated the veteran since 
October 2002.  His symptoms included nightmares, intrusive 
thoughts, feelings of hopelessness, inability to concentrate, 
panic attacks, and anger.  He had a lack of insight.  He was 
unemployable due to PTSD, due to symptoms of depression, poor 
concentration, anxiety, isolation, inability to discriminate 
between fantasy and reality, and anger.  

In November 2004, he wrote that the veteran had high levels 
of anxiety including regular panic attacks.  His other coping 
responses were denial, and attempting to present a calm 
exterior, which Dr. Decker identified as a flattened affect.  
The anxiety from his traumatic memories interfered with his 
short and long term memory, ability to understand either 
simple or complex commands, his ability tolerate 
appropriately in social situations, amotivational states, 
depression, and his marital relationship.  He frequently 
responded by retreating into fantasy and daydreaming, which 
increases his social isolation, and caused difficulties in 
distinguishing between reality and fantasy.  He regularly 
avoided situations that may remind him of his wartime 
activities.  He experienced regular nightmares and struggles 
with a pervading sense of hopelessness.  Dr. Decker said the 
symptoms were shown to be florid, pervasive, and interfering 
in the notes from first treatment in October 2002; he felt 
that these symptoms were apparent to even rudimentary 
clinical examination.  He said the veteran's regular defense 
mechanisms were no longer able to adequately control the 
severity of his symptoms.  He estimated the veteran's GAF to 
be 50.  

At his hearing before the undersigned in August 2005, Dr. 
Decker also presented testimony on the veteran's behalf.  He 
stated, in essence, that based on his regular treatment of 
the veteran since 2002, as well as MMPI test results, the 
veteran was much more seriously impaired than indicated by 
his current rating.  He stated that the veteran was 
unemployable due to PTSD.  

Dr. Decker's actual treatment records have also been 
received, showing individual counseling sessions from October 
2002 to August 2005.  These notes are brief, and report, on 
only two occasions, that the veteran was "very emotional," 
in October and November 2002, when he was giving a history of 
his wartime experiences.  Also in November 2002, he was noted 
to be depressed with feelings of hopelessness.  In March 
2004, he was noted to be mildly depressed.  While on occasion 
he was described and "frustrated" or "angry," on many 
other occasions he was noted to be "calm," "relaxed," or 
"nostalgic.  During 2004, many improvements in symptoms were 
noted.  In any of the records, there was no mention of panic 
attacks, flattened affect, memory problems, inability to 
understand either simple or complex commands, amotivational 
states, retreat into fantasy or daydreaming, or difficulties 
in distinguishing between reality and fantasy.  While he 
reportedly did not like very many people, no seclusiveness 
was noted.  The symptoms reported were never described as 
florid, pervasive, or any other comparable term in any of 
these notes.  

The veteran was also afforded three VA examinations during 
the appeal period, the first two of which took place in 2003.  
In June 2003, the examiner reviewed the veteran's VA medical 
records, including the March 2003 statement from Dr. Decker.  
Reportedly, the veteran said had he had been suffering from 
mild symptoms of PTSD which had increased over the past 5 to 
6 years.  He had been in weekly counseling over the past 
year, which he thought had been helpful.   He denied evidence 
of psychiatric problems throughout his lifetime.  He 
currently denied delusions, hallucinations, morbid mood 
changes, or any evidence of psychosis, as well as suicidal 
ideation.  The employment history was that he retired in 1984 
after working as a salesman for 35 years.  He said he lived 
with his family, and had fair relations with family and 
friends.  

On mental status examination, his thoughts were coherent and 
organized.  There was no tangentiality or loosening 
associations.  His thoughts were relevant and non-delusional.  
There was no bizarre or psychotic thought content.  He was 
friendly and cheerful throughout the interview, although he 
became anxious when discussing his World War II experiences.  
He was cooperative and his affect was appropriate to the 
discussion.  He was not tearful.  He was oriented in all 
spheres.  He had no difficulty with either current or past 
memory, and specific memory tests were set forth.  He had a 
good fund of general knowledge; again, examples were 
provided.  Examples of his concentration and calculation 
abilities were also provided.  The diagnosis was PTSD, 
chronic moderate.  The current GAF was 50.  It was noted that 
the veteran avoided reminders of his stressors, felt 
depressed a lot of the time, and was socially isolated.  He 
had difficulty falling asleep and outbursts of anger.  

The veteran was again examined in September 2003.  The 
examiner set forth essentially the same findings as on the 
previous examination, and noted that there had been basically 
no change in the mental status since the prior examination.  

Also of record are numerous VA treatment records which show 
the veteran's regular treatment for multiple medical problems 
from 2001 to 2006.  Prior to November 2004, these records are 
largely without any mention of psychiatric impairment, either 
as a complaint, a finding, or as past medical history.  
Whenever psychiatric status was addressed, normal findings 
were noted.  For example, a neurology clinic follow-up note 
in October 2002 reported a mental status examination to show 
the veteran to be alert, with fluent speech.  A pain clinic 
consultation in March 2003 noted for past psychiatric 
history, "NONE."  This same history was also noted on a 
September 2003 pain clinic consult.  In terms of his 
functioning, he was noted, in October 2002, to be "cooking 
for multiple residents of a retirement home."  

In a November 2004 statement, I. Sylvester, M.D., who is the 
veteran's primary care provider at the Oxnard VA facility, 
wrote that the veteran had severe PTSD, which had improved 
with treatment, with decreased nightmares, intrusive 
thoughts, depression, and panic attacks.  She stated that for 
many years, his psychological problems were buried under 
multiple medical problems, rarely leaving time to explore the 
nature of his psychosocial background during clinic visits.  
She believed that he was totally disabled and unemployable, 
due to PTSD and his age.  

However, none of Dr. Sylvester's actual VA treatment records 
prior to that date mentioned any psychiatric abnormality.  
After that, in a January 2006 note, Dr. Sylvester recorded 
that the veteran had been depressed and suffered from guilt, 
flashbacks, and anxiety since World War II.  Reportedly, he 
had always been irritable, endangering his interpersonal 
relationships and business connections.  He and his wife had 
noted significant improvements with the medication 
citalopram.  

VA treatment records also show that in September 2005 the 
veteran fractured his hip.  A physical medicine and 
rehabilitation note dated after the injury reported that the 
veteran was alert and well-oriented, and that prior to the 
recent fall, he was independent of all activities of daily 
living, and occasionally cooked for everyone in his complex.  

In October 2005, the veteran underwent hip replacement 
surgery.  During the hospitalization, a psychology consult 
was obtained, to assess his adjustment and coping.  A history 
of PTSD was noted.  The veteran had seen a therapist for 
approximately 2 years, and was better able to face and cope 
with his memories of the war.  He was not interested in any 
more therapy.  He still experienced significant symptoms of 
PTSD, and, in an attempt to cope, he sometimes tried to avoid 
or block the thoughts from his mind.  He experienced a 
tremendous amount of guilt and remorse for the casualties of 
war and felt his world view had been affected.  He endorsed 
several symptoms of depression, and described his past 
history of depression as chronic and unremitting.  

Currently, the veteran lived with his wife of 60 years.  He 
had three sons living in the area, and three grandchildren, 
and was very close to his family members.  On mental status 
examination, he was alert and cooperative.  He was oriented, 
with good eye contact.  His mood was slightly dysphoric and 
his affect was consistent with topics being discussed.  
Speech was spontaneous, fluent, and articulate, with normal 
volume, rate, and prosody.  His thought process was organized 
with no evidence of psychotic process or content.  He denied 
suicidal or homicidal ideation or intent.  Insight and 
judgment were good.  He scored 27/30 on the Folstein Mini-
Mental State Examination, only missing questions as to the 
exact date, where the hospital was located, and recollection 
of 1 out of 3 words.  In summary, the veteran "continue[d] 
to experience significant symptoms of depression (low mood, 
anhedonia, difficulty sleeping, poor concentration, fatigue, 
and feelings of worthlessness) and PTSD (recurrent intrusive 
thoughts, nightmares, and flashbacks), but appear[ed] to be 
coping well."  The diagnoses were PTSD and major depressive 
disorder, with a current GAF of 68.  

A social work assessment was also conducted during the 
October 2005 hospitalization.  With respect to the living 
situation, prior to the current admission the veteran resided 
with his wife at home, and reported that he was able to do 
everything independently, including driving and cooking, 
which he enjoyed a lot.  He managed his own medication.  He 
reported that previously, he had cooked about 3 times per 
week for about 25 to 30 needy people in his area, and then 
delivered the meals to their homes.  He also enjoyed 
gardening, and handy work around the house.  As to 
psychosocial assessment, he reported that his main concern 
was to upgrade his service-connected disabilty to 70 percent 
so that his wife could benefit something after he died, and 
maybe receive medical benefits through Champus.  He had a 
history of depression and PTSD, but was not in treatment, and 
did not think he needed it.  He denied depression.  He stated 
that his hobbies helped him to cope.  He stated that his 
family was very supportive, and the veteran's son was 
observed to be attentive and caring toward the veteran.  It 
was concluded that he had adequate support for a safe 
discharge.  It was noted that after his discharge, his family 
would drive him to appointments until he could resume 
driving.  The veteran commented that his wife and children 
were concerned about his loss of balance which had caused him 
to fall.  

A pharmacy note dated in October 2005, prior to his hospital 
discharge, listed 12 medications prescribed to the veteran, 
and observed that he knew his medications well, knew exactly 
why he was taking the medications, and how to take them.  It 
was also noted that all other specific discharge instructions 
were given directly to the veteran, who demonstrated 
knowledge and understanding of all instructions, including 
infection control and safety precautions.  

On a VA examination in March 2006, the veteran stated that 
his PTSD symptoms with associated depression contributed to 
his stopping work at the age of 62 (22years earlier).  He 
described self-medicating with alcohol.  He reported having a 
few friends, most of whom he could not stand.  He said that 
he attended the Adult Day Care Center in Oxnard 2 days a 
week, and that at home, his wife supervised his daily 
activities.  He said he gardened, and liked to cook a little, 
which he could do sometimes if his wife supervised.  
Occasionally, he cooked something, for example soup, for a 
lot of indigent people who lived in his community.  He said 
he also helped people with their mechanical problems, and 
advised veterans of their potential benefits.  He belonged to 
a veterans club in his community.  The veteran said his 
symptoms of PTSD had become progressively worse.  He reported 
intrusive thoughts, nightmares twice a week related to 
trauma, intense psychological distress with symbolic evens, 
avoidance of thoughts, feelings, activities, or situations 
that aroused recollections of the trauma, diminished interest 
in significant activities, feelings of detachment or 
estrangement from others, and restricted range of affect.  He 
reported only 3 to 4 hours of sleep per night, irritability, 
outbursts of anger, concentration difficulties, exaggerated 
startle response, sweating upon exposure to events that 
symbolized the trauma, and survivor guilt.  

On mental status examination, the veteran was alert, awake, 
and well-oriented.  He denied hallucinations, panic attacks, 
and suicidal or homicidal thoughts, intent, or plan.  His 
mood was anxious and depressed with some anger about the sate 
of the world.  He was cooperative. He was somewhat rambling 
in thought processes and speech.  He stated he had just lost 
over 50 pounds intentionally on a diet.  On a test of 
attention he correctly provided 5 out of 5 serial sevens.  On 
a test of delayed recall, he correctly recalled 1 out of 3.  
He reported both short and long term memory problems.  He 
felt continually depressed, with significantly diminished 
interest or pleasure in almost all activities, poor energy 
level, diminished ability to think or concentrate.  His 
symptoms had persisted since service, and were characterized 
marked functional impairment.  The examiner concluded that 
the veteran was unemployable, due to physical health issues 
and the aging process.  He had severe social impairment 
primarily due to PTSD.  He had reduced overall ability to 
functional at home due to cognitive and memory impairment, as 
well as balance problems.  His wife helped him shower and 
dress, and watched him.  The GAF was 45, noted to be 
reflective of serious social impairment due to severe PTSD 
with associated depression (considered aside from his other 
conditions), plus impaired cognitive functioning with memory 
problems.  

His wife was interviewed separately.  She said he was 
exceptionally angry about a lot of things, he could not drive 
any more, and that he had recently fallen three times due to 
balance problems.  She helped him to dress, and had to 
supervise his cooking efforts.  

The most recent medical record specifically describing the 
veteran's psychiatric status is a VA neurology clinic consult 
dated in April 2006.  The evaluation included a mental status 
examination, which disclosed the veteran to be alert and 
oriented to person, place, and time.  His speech was 
spontaneous and fluent.  Comprehension was intact, and the 
veteran was able to follow 3-step commands.  Calculations 
were intact.  Also noted on this evaluation was peripheral 
neuropathy of the lower extremities.  In addition, the 
evaluation had been precipitated by a history of dropping 
things, and a report of an electromyogram of the upper 
extremities disclosed active findings of denervation, 
suggestive of cervical radiculopathy.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.

According to the general rating formula, a mental disorder is 
rated 30 percent when it results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id. 

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Although the extent of social impairment will be considered, 
an evaluation may not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2006).  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 41 to 50 reflects 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score from 61-70 
reflects some mild symptoms, or some difficulty in social, 
occupational, or school functioning but is generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.




Analysis

The veteran contends that the statements of Dr. Decker, who 
treated him nearly every week for more than two years, should 
be afforded more probative value than the VA examination 
reports, as he states that examiner only saw him for a few 
minutes.  However, the Court has specifically declined to 
accord preferential treatment to a treating physician's 
opinions.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In 
evaluating the probative value of medical opinion evidence, 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches should be 
taken into consideration.  Id., at 470-71 (1993).  The Board 
may favor the opinion of one competent medical expert over 
that of another, if an adequate statement of reasons or bases 
is furnished.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

All of the relevant medical evidence is from qualified health 
care practitioners competent to make the observations and 
conclusions recorded.  Thus, in assessing the relative 
probative value to be assigned to various records, more 
weight will be accorded to evidence consisting of, or based 
on, specific findings observed by the examiner, and noted in 
the report.  In addition, since the records reflect treatment 
and/or evaluations by many different health care 
practitioners, more weight will be accorded to evidence which 
is generally consistent with other evidence compiled during 
the same time period.  

The veteran's own descriptions of his condition have varied 
significantly.  For instance, he reported significant 
symptoms of depression, including low mood, anhedonia, 
difficulty sleeping, poor concentration, fatigue, and 
feelings of worthlessness, on the VA psychology consult in 
October 2005, but on the social work service evaluation the 
following day, he denied depression.  Thus, the probative 
value of conclusions based on the veteran's statements will 
be based on the consistency of these statements with the 
other evidence of record.  

Thus, the Board finds that the medical evidence of specific 
symptoms actually observed by health care practitioners is of 
the greatest probative value, and, to the extent that other 
records are inconsistent with these findings, their probative 
value is slight.  

Prior to March 28, 2006

In evaluating the evidence as it pertains to the veteran's 
condition during this time period, with respect to the 
significant discrepancies between the letters to VA from Dr. 
Decker, dated from 2002 to 2004, and the findings noted in 
his actual clinical records, the Board finds the letters to 
be of minimal probative value.  In particular, as discussed 
above, his general statements of seclusiveness, inability to 
distinguish fantasy from reality, the lack of basic 
information for problem-solving, inability to understand 
either simple or complex commands, a pervading sense of 
hopelessness, and regular defense mechanisms no longer able 
to adequately control the severity of his symptoms, are 
simply inconsistent with his actual treatment records.  Of 
these symptoms, the only one recorded in the treatment 
records was a sense of hopelessness reported in November 
2002, but no time since.  To the extent that some of these 
symptoms are based on results obtained from an MMPI test in 
November 2002, including seclusiveness, a tendency to 
withdraw into fantasy and daydreaming, and the lack of basic 
information for problem-solving, these interpretations 
obtained as the result of a one-time, self-reported 
diagnostic test must be considered in light of the other 
evidence of record.  For example, the comprehensive medical 
records of his treatment for multiple conditions, as well as 
Dr. Decker's own treatment records, do not contain any 
indication that the veteran lacks basic information for 
problem-solving.  Instead, these records show the veteran to 
be well-informed and decisive about his health care and other 
issues mentioned in those records, such as his desire to 
provide for his wife in the event of his death.  

Moreover, there were no abnormal psychiatric or other 
cognitive complaints, history, or findings noted on any of 
the records of treatment for numerous physical ailments 
spanning the entire time period of the veteran's treatment by 
Dr. Decker.  While this does not rule out the existence of 
psychiatric impairment, it does tend to dispute the severity 
of findings, in particular such symptoms as inability to 
distinguish fantasy from daydreaming, or to understand either 
simple or complex commands.  Dr. Decker's hearing testimony 
is subject to the same limitations on probative value.  
Likewise, Dr. Sylvester's November 2004 letter, completely 
unsupported by any pertinent observations in her own clinical 
records at the time or earlier, is of negligible probative 
value.  

Prior to March 28, 2006, the veteran was in receipt of a 30 
percent rating for PTSD with depression.  This rating 
contemplates the symptoms reported by the veteran and/or 
shown on evaluations of depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, and mild memory 
loss.  Moreover, routine behavior, self-care, and 
conversation were satisfactory during this time period.  

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms.  As to the listed 
symptoms, circumstantial, circumlocutory, or stereotyped 
speech has not been indicated.  Indeed, in October 2005, his 
speech was described as spontaneous, fluent, and articulate, 
with normal volume, rate, and prosody, and no speech 
abnormalities were shown during the relevant time period.  
The only evidence indicating a flattened affect, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired judgment, impaired abstract 
thinking, or disturbances of motivation during this time 
period are the letters from Dr. Decker, which are 
inconsistent with both his own records, and the other medical 
records created during this time period.  

Otherwise, the only listed symptoms even arguably present 
were memory impairment, disturbances of mood; and impaired 
social relationships.  However, memory impairment for a 50 
percent rating contemplates retention of only highly learned 
material, with forgetting to complete tasks, as opposed to 
the mild memory loss, such as forgetting names, directions, 
recent events, reflective of a 30 percent rating.  The 
veteran's memory loss, as shown on several tests of memory, 
was no more than mild.  Similarly, Dr. Decker's statement as 
to impairment of short and long term memory is outweighed by 
the no more than mild memory impairment shown on specific 
tests for memory in June 2003 and October 2005.  

At the time of his hospital discharge in October 2005, he was 
considered able to manage his medications, and his other 
follow-up self care.  Similarly, disturbances of mood, beyond 
that contemplated by the depressed mood or anxiety 
contemplated for a 30 percent rating were not shown.  
Although Dr. Decker noted he had depression with feelings of 
hopelessness in November 2002, in March 2004, he was noted to 
be mildly depressed.  On the VA examination in March 2003, he 
was cheerful except when discussing is wartime experiences.  
While the veteran reported significant symptoms of depression 
on the psychology consult in October 2005, by observation, he 
was only mildly dysphoric, and on the social work service 
evaluation the following day, he denied depression.  

In addition, while social impairment was noted on occasion, 
the potential occupational impairment resulting from any such 
impairment was not shown to be significant during this 
period.  For example, no social or interpersonal difficulties 
were noted in any of his dealings with VA in connection with 
his multiple medical problems.  His relationships with his 
family were described as fair on the VA examination in 2003, 
and good in October 2005.  He maintained community 
involvement through his charitable works, such as making, and 
delivering, meals, up until his hip fracture and subsequent 
surgery.  

As to comparable but unlisted symptoms, although the veteran 
has endorsed many symptoms of PTSD, such as nightmares, 
concentration difficulties, and avoidance of reminders of the 
traumatic experiences, again, the severity of these symptoms 
has not been shown to result in more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  In this regard, while Dr. Decker testified the 
veteran was unemployable due to PTSD, as discussed above, the 
symptoms reported by Dr. Decker in his letters and testimony 
are inconsistent with both his own clinical records and the 
numerous other medical records covering the same time period.

During the time period prior to March 28, 2006, GAF scores of 
50 to 51 were noted by Dr. Decker in his various letters.  
The VA examination in June 2003 noted a GAF score of 50, 
while the psychology evaluation in October 2005 reported a 
GAF score of 68.

Although a GAF score of 50 was reported by the June 2003 VA 
examiner, and by Dr. Decker in November 2004, the evidence 
does not show "serious" symptoms.  The VA examiner, 
although reporting a GAF of 50, also noted that the veteran's 
PTSD was moderate.  He also stated that the veteran had fair 
relationships with family and friends, that he had no 
impairment of short or long term memory, and that he was able 
to take care of all of his basic needs, and go out alone.  
Speech, intellectual functioning, fund of knowledge, 
concentration, and thought processes and content were all 
normal, and no symptoms were described as serious or other 
comparable term.  Thus, the Board places more weight on the 
symptoms described and on the characterization as 
"moderate," than on the GAF score of 50.  Dr. Decker 
reported a GAF of 50 in November 2004.  However, previously, 
he had reported the veteran's GAF to be 51, in the range of 
"moderate" symptoms, and his actual treatment records 
showed improvement in his symptoms during 2004, which is 
inconsistent with a decline in the GAF.  Moreover, in October 
2005, the veteran reported that his symptoms had improved as 
a result of his therapy; at that time, his GAF was estimated 
to be 68.  

In sum, for the period prior to March 28, 2006, the weight of 
the evidence establishes that, as observed in October 2005, 
the veteran experienced significant symptoms of depression 
and PTSD, but coped well.  The records show the veteran's 
realistic approach to his health problems, and his active 
involvement in his health care.  While he had symptoms of 
depression and PTSD, he reportedly attempted to alleviate 
them by keeping busy.  The evidence establishes that no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to symptoms of 
PTSD and depression was present throughout this period.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, 
supra.  


Beginning March 28, 2006

The veteran's evaluation was increased to 50 percent 
effective March 28, 2006, the date of a VA psychiatric 
examination.  On that examination, the veteran stated that 
his PTSD symptoms with associated depression contributed to 
his stopping work at the age of 62 (22years earlier).  He 
reportedly disliked most of his friends.  He said that he 
attended the Adult Day Care Center in Oxnard 2 days a week, 
and that at home, his wife supervised his daily activities.  

However, he also said he gardened, and liked to cook a 
little, with supervision.  Occasionally, he cooked something, 
for example soup, for a lot of indigent people who lived in 
his community.  He said he also helped people with their 
mechanical problems, and advised veterans of their potential 
benefits.  He belonged to a veterans club in his community.  

The veteran said his symptoms of PTSD had become 
progressively worse, as described above in detail.  However, 
although the examiner noted a GAF of 45, she also 
specifically noted that this score was reflective of serious 
social impairment due to severe PTSD with associated 
depression, plus impaired cognitive functioning with memory 
problems.  As noted above, a rating will not be assigned 
based solely on social impairment.  Moreover, in the 
examination report itself, he reported that he still cooked 
for indigent people who lived in his community on occasion, 
and that he also helped people with their mechanical 
problems, and advised veterans of their potential benefits.  
He belonged to a veterans club in his community.  As to 
memory problems, impaired short and long term memory is 
contemplated by the 50 percent rating currently in effect.  
For this reason, it is not necessary to more fully address 
the reported memory loss.  Moreover, on the mental status 
examination in April 2006, the veteran was able to follow 3-
step commands.  

No suicidal ideation, obsessional rituals which interfere 
with routine activities, near-continuous panic, impaired 
impulse control (such as unprovoked irritability with periods 
of violence), spatial disorientation, or neglect of personal 
appearance and hygiene has been shown.  Although the 
veteran's wife states she must help him dress, the veteran 
has significant physical disorders which affect both his 
lower and upper extremities.  While his speech and thought 
processes were described on the examination as somewhat 
rambling, in April 2006, his speech was described as 
spontaneous and fluent, and his comprehension and 
calculations were intact.  His mood was anxious and 
depressed, with some anger, on the March 2006 examination, 
but he was cooperative.  He reported that he felt continually 
depressed, with significantly diminished interest or pleasure 
in almost all activities, poor energy level, and diminished 
ability to think or concentrate.  However, attention was 
normal on the VA examination, and the April 2006 evaluation 
noted he was alert, with intact comprehension and 
calculations.  The March 2006 report noted marked functional 
impairment, but the discussion of this was limited to social 
impairment.  Anger outbursts were not reported to be 
accompanied by violence.  

Thus, the evidence shows that the veteran's symptoms of PTSD 
and depression do not more closely approximate the criteria 
for a rating in excess of the 50 percent rating assigned 
effective from March 28, 2006.  Moreover, the facts do not 
warrant a higher evaluation for any specific period of time 
since that date.  See Fenderson, supra.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

ORDER

Service connection for restless leg syndrome is denied.

Service connection for traumatic arthritis of multiple 
joints, specifically, the feet, knees, hips, and spine, is 
denied.

An initial evaluation in excess of 30 percent for PTSD, prior 
to March 28, 2006, is denied.

An evaluation in excess of 50 percent for PTSD, beginning 
March 28, 2006, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


